Pee Cueiam :
We do not think the court below erred in refusing to dismiss the appeal. It was taken in the Quarter Sessions within the time required by the act of June 13, 1874. It is true, the record was not certified into the Common Pleas until more than thirty days had elapsed, but this may have been the omission of the clerk of the Sessions. Either party could have taken the record into the Common Pleas.
Nor do we find error in the charge of the court or the rulings of the learned judge upon the offers of evidence. The measure of damages,' as given to the jury, was the true rule, viz., was *528the land after the street was opened worth less than it was before? If so, the verdict should be for the difference. The evidence rejected was evidently intended to lay a foundation upon which to base a different rule.
The third assignment is not in proper form, and has not been considered.
Judgment affirmed.